                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-00072-BLF
                                   8                         Plaintiff,
                                                                                             ORDER CONSTRUING ADDITIONAL
                                   9                 v.                                      CLAIMS IN U.S. PATENT NOS.
                                                                                             6,154,844; 6,804,780; 7,647,633
                                  10     CISCO SYSTEMS INC.,
                                                                                             [Re: ECF 153, 154, 155]
                                  11                         Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Finjan, Inc. (“Finjan”) brings this patent infringement lawsuit against Defendant

                                  14   Cisco Systems, Inc. (“Cisco”), alleging infringement of five of Finjan’s patents directed to

                                  15   computer and network security. See SAC, ECF 55. On July 23, 2018, the Court issued an order

                                  16   construing ten disputed terms in the five patents-in-suit. See Order Construing Claims, ECF 134.

                                  17   On October 22, 2018, the Court granted Defendant’s request that the Court construe four

                                  18   additional terms, without a hearing. See ECF 149. The instant briefing followed. See ECF 153,

                                  19   154, 155. The four disputed terms concern three of the five patents-in-suit: U.S. Patent Nos.

                                  20   6,154,844 (“the ’844 patent”); 6,804,780 (“the ’780 patent”); and 7,647,633 (“the ’633 patent”).

                                  21     I.     BACKGROUND
                                  22            The five patents-in-suit are directed to network security technologies that detect online

                                  23   threats from malware. Finjan asserts that Cisco’s products and services infringe the patents-in-

                                  24   suit. See generally SAC, ECF 55. The three patents relevant to the instant order are summarized

                                  25   below.

                                  26            A.        The ’633 Patent
                                  27            The ’633 patent is titled “Malicious Mobile Code Runtime Monitoring System and

                                  28   Methods” and was issued on January 12, 2010. Ex. 4 to Hannah Decl. (the ’633 patent), ECF 100-
                                   1   6. The patent provides systems and methods for protecting devices on an internal network from

                                   2   code, applications, and/or information downloaded from the Internet that performs malicious

                                   3   operations. Id. at Abstract. At a high level, some embodiments include a protection engine that

                                   4   resides on a network server and monitors incoming information for executable code. Id. at 2:20–

                                   5   3:4. Upon detection of executable code, the protection engine deploys a “mobile protection code”

                                   6   and protection policies to a downloadable-destination. Id. col. 3:5–21. At the destination, the

                                   7   Downloadable is executed, typically within a sandboxed environment, and malicious or potentially

                                   8   malicious operations that run or attempt to run are intercepted and neutralized by the mobile

                                   9   protection code according to set protection policies. See id. at 3:22–40.

                                  10          B.     The ’844 Patent
                                  11           The ’844 patent is titled “System and Method for Attaching a Downloadable Security

                                  12   Profile to a Downloadable” and was issued on November 28, 2000. Ex. 1 to Hannah Decl. (the
Northern District of California
 United States District Court




                                  13   ’844 patent), ECF 100-3. This patent claims systems and methods for inspecting Downloadables

                                  14   for suspicious code or behavior according to a set of rules and generating a profile of the results

                                  15   from the inspection. See, e.g., id. at 1:62–3:7. In some embodiments, a content inspection engine

                                  16   generates a security profile and links that profile to a Downloadable. Id. at 2:3–11. The profile

                                  17   can include certificates that are later read by a protection engine to determine whether or not to

                                  18   trust the profile. Id. at 2:20–48. By providing verifiable profiles, the claimed systems and

                                  19   methods may efficiently protect computers from hostile Downloadables. Id. at 2:61–3:7.

                                  20          C.     The ’780 Patent
                                  21           The ’780 patent is titled “System and Method for Protecting a Computer and a Network

                                  22   From Hostile Downloadables” and was issued on October 12, 2004. Ex. 3 to Hannah Decl. (the

                                  23   ’780 patent), ECF 100-5. This patent teaches the generation of a re-usable ID for downloaded

                                  24   files so that future iterations of those files can be easily identified. For instance, the patent

                                  25   discloses that an ID generator can compute an ID that identifies a Downloadable by fetching

                                  26   components of the Downloadable and performing a hashing function on the fetched components.

                                  27   See, e.g., id. at 2:12–16.

                                  28
                                                                                           2
                                   1    II.   LEGAL STANDARD

                                   2          Claim construction is a matter of law. Markman v. Westview Instruments, Inc., 517 U.S.

                                   3   370, 387 (1996). “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the

                                   4   invention to which the patentee is entitled the right to exclude,’” Phillips v. AWH Corp., 415 F.3d

                                   5   1303, 1312 (Fed. Cir. 2005) (en banc) (internal citation omitted). As such, “[t]he appropriate

                                   6   starting point . . . is always with the language of the asserted claim itself.” Comark Commc’ns,

                                   7   Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998).

                                   8          Claim terms “are generally given their ordinary and customary meaning,” defined as “the

                                   9   meaning . . . the term would have to a person of ordinary skill in the art in question . . . as of the

                                  10   effective filing date of the patent application.” Phillips, 415 F.3d at 1313 (internal citation

                                  11   omitted). The court reads claims in light of the specification, which is “the single best guide to the

                                  12   meaning of a disputed term.” Id. at 1315; see also Lighting Ballast Control LLC v. Philips Elecs.
Northern District of California
 United States District Court




                                  13   N. Am. Corp., 744 F.3d 1272, 1284–85 (Fed. Cir. 2014) (en banc). Furthermore, “the

                                  14   interpretation to be given a term can only be determined and confirmed with a full understanding

                                  15   of what the inventors actually invented and intended to envelop with the claim.” Phillips, 415

                                  16   F.3d at 1316 (quoting Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed.

                                  17   Cir. 1998)). The words of the claims must therefore be understood as the inventor used them, as

                                  18   such understanding is revealed by the patent and prosecution history. Id. The claim language,

                                  19   written description, and patent prosecution history thus form the intrinsic record that is most

                                  20   significant when determining the proper meaning of a disputed claim limitation. Id. at 1315–17;

                                  21   see also Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

                                  22          Evidence external to the patent is less significant than the intrinsic record, but the court

                                  23   may also consider such extrinsic evidence as expert and inventor testimony, dictionaries, and

                                  24   learned treatises “if the court deems it helpful in determining ‘the true meaning of language used

                                  25   in the patent claims.’” Philips, 415 F.3d at 1318 (quoting Markman, 52 F.3d at 980). However,

                                  26   extrinsic evidence may not be used to contradict or change the meaning of claims “in derogation

                                  27   of the ‘indisputable public records consisting of the claims, the specification and the prosecution

                                  28   history,’ thereby undermining the public notice function of patents.” Id. at 1319 (quoting
                                                                                           3
                                   1   Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1578 (Fed. Cir. 1995)).

                                   2   III.   DISCUSSION
                                   3          A.    Disputed terms in the ’633 patent
                                   4                1. “mobile protection code” (claims 1, 8, 14 and 19)
                                   5          Finjan’s Proposal                 Cisco’s Proposal                Court’s Construction
                                        “code that,                      “mobile executable code that,     “code that,
                                   6    at runtime, monitors or          at runtime, monitors for and      at runtime, monitors or
                                        intercepts actually or           intercepts actually or            intercepts actually or
                                   7    potentially malicious code       potentially malicious code        potentially malicious code
                                        operations without modifying     operations without modifying      operations without modifying
                                   8    the executable code”             the executable code”              the executable code”

                                   9          As a representative example, the disputed term “mobile protection code” appears in

                                  10   independent claim 1, which recites:

                                  11          1. A computer processor-based method, comprising:

                                  12                  receiving, by a computer, downloadable-information;
Northern District of California
 United States District Court




                                  13                  determining, by the computer, whether the downloadable-information includes
                                                      executable code; and
                                  14
                                                      based upon the determination, transmitting from the computer mobile protection
                                  15                  code to at least one information-destination of the downloadable-information, if the
                                                      downloadable-information is determined to include executable code.
                                  16
                                       ’633 patent at 20:54–62 (emphasis added).
                                  17
                                              Finjan argues that its proposed construction is proper because “it is consistent with how a
                                  18
                                       person of ordinary skill in the art would understand the intrinsic record” and because its “proposed
                                  19
                                       construction has already been adopted in this District by this Court.” See Opening Br. at 1–2,
                                  20
                                       ECF 153. Indeed, prior claim construction orders issued in the same jurisdiction are entitled to
                                  21
                                       substantial deference. See Finjan, Inc. v. Symantec Corp., 2017 WL 550453, at *3 (N.D. Cal. Feb.
                                  22
                                       10, 2017) (“If anything, to the extent possible, the degree of deference should be greater where the
                                  23
                                       prior claim construction order was issued in the same jurisdiction.”); Visto Corp. v. Sproqit Techs.,
                                  24
                                       Inc., 445 F. Supp. 2d 1104, 1107–08 (N.D. Cal. 2006) (explaining that the Supreme Court has
                                  25
                                       stressed the particular importance of intrajurisdictional uniformity in claim construction).
                                  26
                                              In Finjan, Inc. v. Blue Coat Sys., Inc., 2014 WL 5361976 (N.D. Cal. Oct. 20, 2014), the
                                  27
                                       undersigned considered precisely the term “mobile protection code” in the very same ’633 patent
                                  28
                                                                                         4
                                   1   and construed the term as “code that, at runtime, monitors or intercepts actually or potentially

                                   2   malicious code operations.” Id. at *3; see also Finjan, Inc. v. Proofpoint, Inc., 2015 WL 7770208,

                                   3   at *5 (N.D. Cal. Dec. 3, 2015) (Judge Gilliam adopting an identical construction for the same term

                                   4   in the same patent). Finjan’s proposed construction in the instant action seeks to append the

                                   5   phrase “without modifying the executable code” but is otherwise identical to the construction

                                   6   adopted by this Court in Blue Coat and Proofpoint. Review of the undersigned’s Blue Coat order

                                   7   confirms that appending “without modifying the executable code” to the Court’s prior

                                   8   construction is consistent with the Court’s prior order. In Blue Coat, the Court considered the

                                   9   related term “causing mobile protection code to be executed . . .” and construed it to require that

                                  10   “the mobile protection code [is] communicated . . . without modifying the executable code.”

                                  11   2014 WL 5361976, at *8 (emphasis added). The Court additionally noted that “the intrinsic

                                  12   evidence . . . indicate[s] that the MPC [mobile protection code] travels to the destination without
Northern District of California
 United States District Court




                                  13   modifying executable code.” Id. Moreover, here, Cisco includes the “without modifying the

                                  14   executable code” language in its own proposed construction. See Responsive Br. at 1, ECF 154.

                                  15   In sum, Finjan’s proposed construction of “mobile protection code” in the instant action is

                                  16   effectively the same as that adopted in Blue Coat and Proofpoint and entitled to deference, see

                                  17   Symantec, 2017 WL 550453, at *3.

                                  18          The Court has carefully considered Cisco’s construction but is not persuaded Cisco’s

                                  19   arguments overcome the deference provided Finjan’s proposed construction. For example, Cisco

                                  20   seeks a construction that the mobile protection code “monitors for and intercepts” malicious code.

                                  21   Responsive Br. at 1, 2 (emphasis added). In other words, Cisco argues that “monitors” and

                                  22   “intercepts” are “essentially synonymous.” Id. at 3. The Court disagrees. The specification

                                  23   describes the invention as “providing malicious mobile code runtime monitoring systems and

                                  24   methods . . . enabl[ing] actually or potentially undesirable operations . . . to be efficiently and

                                  25   flexibly avoided.” See ’633 patent at 5:30–34. This sets forth “monitoring” actually or

                                  26   potentially malicious code that enables “avoid[ing]” such malicious code, see id., and therefore

                                  27   indicates that “intercepting” is a subset of “monitoring” in that a set of code may be monitored but

                                  28   not intercepted. Indeed, the mobile protection code “monitor[s] or otherwise intercept[s]” such
                                                                                          5
                                   1   malicious operations. See ’633 patent at 3:7–11 (emphasis added). This does not equate the two

                                   2   terms. Moreover, the specification further states that “the mobile protection code . . . enables

                                   3   various Downloadable operations to be detected, intercepted or further responded to via

                                   4   protection operations.” Id. at 2:52–55 (emphasis added). This statement does not preclude

                                   5   monitoring that is separate from intercepting. Thus, the Court does not find the intrinsic evidence

                                   6   sufficiently clear to justify departure from the prior claim construction orders that explicitly

                                   7   construed mobile protection code to “monitor[] or intercept[],” see Blue Coat, 2014 WL 5361976,

                                   8   at *3; Proofpoint, 2015 WL 7770208, at *5.

                                   9          Accordingly, for the reasons above, the Court adopts Finjan’s construction.

                                  10                2. “A computer program product, comprising a computer usable medium
                                                       having a computer readable program code therein, the computer readable
                                  11                   program code adapted to be executed for computer security, the method
                                                       comprising:” (claim 14)
                                  12
Northern District of California




                                             Finjan’s Proposal                  Cisco’s Proposal               Court’s Construction
 United States District Court




                                  13    The typographical error in the    The phrase “the method”          The typographical error in the
                                        preamble is corrected to read:    should not be struck from the    preamble is corrected to read:
                                  14                                      preamble. As written, the
                                        “A computer program               claim is indefinite under        “A computer program
                                  15    product, comprising a             IPXL for reciting a mix of       product, comprising a
                                        computer usable medium            statutory classes of subject     computer usable medium
                                  16    having a computer readable        matter.                          having a computer readable
                                        program code therein, the                                          program code therein, the
                                  17    computer readable program                                          computer readable program
                                        code adapted to be executed                                        code adapted to be executed
                                  18    for computer security,                                             for computer security,
                                        comprising:”                                                       comprising:”
                                  19
                                              The parties dispute whether the words “the method” in the preamble to claim 14 of the
                                  20
                                       ’633 patent are the result of a typographical error and properly removed in construing the claim.
                                  21
                                       Finjan argues that the words should be removed while Cisco argues that the words should remain
                                  22
                                       and render the claim indefinite under IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377
                                  23
                                       (Fed. Cir. 2005). See Opening Br. at 4; Responsive Br. at 4.
                                  24
                                              The undersigned considered precisely this issue in Blue Coat, 2014 WL 5361976. In Blue
                                  25
                                       Coat the parties also disputed whether the words “the method” in the preamble to claim 14 were a
                                  26
                                       typographical error. Id. at *7. The undersigned agreed with Plaintiff Finjan and construed the
                                  27
                                       term “to correct the typographical error” resulting in a construction identical to Finjan’s proposed
                                  28
                                                                                          6
                                   1   construction in the instant action. See id. at *7–8; Opening Br. at 4. The undersigned further

                                   2   noted that “the corrected preamble can be reasonably interpreted to set forth a computer readable

                                   3   program code that, when executed, performs the limitations of the claim.” Blue Coat, 2014 WL

                                   4   5361976, at *7.

                                   5          When a patentee seeks a correction of claim language, “a district court can do so only if (1)

                                   6   the correction is not subject to reasonable debate based on consideration of the claim language and

                                   7   the specification and (2) the prosecution history does not suggest a different interpretation of the

                                   8   claims.” Novo Indus., L.P. v. Micro Molds Corp., 350 F.3d 1348, 1354 (Fed. Cir. 2003). Cisco

                                   9   argues that in Blue Coat the undersigned was “not presented with the language of the dependent

                                  10   claims and prosecution history that: (i) contradicts Finjan’s correction; and (ii) suggests a different

                                  11   possible interpretation of the preamble.” Responsive Br. at 4. In other words, Cisco contends that

                                  12   the Court’s construction in Blue Coat is not valid because the Court’s “correction” to remove the
Northern District of California
 United States District Court




                                  13   words “fails both of the[] [Novo] requirements” when considering “the dependent claims and

                                  14   prosecution history” of the ’633 patent. See Responsive Br. at 4.

                                  15          However, contrary to Cisco’s suggestion, the undersigned was faced with essentially the

                                  16   same record and arguments in Blue Coat. For example, Blue Coat argued—as Cisco does here—

                                  17   that during the prosecution of the ’633 patent the preamble was amended to be in line with Ex

                                  18   Parte Bo Li, 88 U.S.P.Q.2d 1695 (2008), and thus not transformed into a proper Beauregard

                                  19   claim.1 See Blue Coat’s Responsive Br. at 22–23, ECF 66 in 5:13-cv-03999; Responsive Br. 4–5.

                                  20   As another example, Blue Coat argued that “a person of ordinary skill in the art looking at the

                                  21   claim language, specification, and prosecution history would be left to surmise various

                                  22   inconsistent corrections,” see Blue Coat’s Responsive Br. at 23 (relying on Novo, 350 F.3d at

                                  23   1357), while Cisco likewise argues that the “claims” and “prosecution [history] suggest[] a

                                  24   different interpretation” under Novo, see Responsive Br. at 5. In Blue Coat, the undersigned

                                  25   considered and rejected the arguments raised by Blue Coat and Cisco makes a no more compelling

                                  26
                                  27   1
                                        Computer-readable media claims—such as claims covering programs encoded on tangible
                                  28   computer-readable media—are commonly referred to as Beauregard claims after In re
                                       Beauregard, 53 F.3d 1583 (Fed. Cir. 1995).
                                                                                   7
                                   1   case here.

                                   2          Cisco additionally argues that because dependent claims 15 to 20 refer to “[t]he method of

                                   3   claim 14” there is reasonable debate about how the claim should be corrected. See Responsive Br.

                                   4   at 4. However, Cisco cannot credibly argue that dependent claims 15 to 20 were not available to

                                   5   the Court in deciding Blue Coat. Indeed, the Court previously found that the corrected preamble

                                   6   to claim 14 sets forth not a method but “a computer readable program code.” Blue Coat, 2014 WL

                                   7   5361976, at *7. Moreover, the Court’s prior construction in Blue Coat is entitled to deference, see

                                   8   Symantec, 2017 WL 550453, at *3, and Finjan seeks an identical construction here. In sum, the

                                   9   Court adopts Finjan’s construction.

                                  10          Having removed the words “the method” from claim 14, the Court need not and does not

                                  11   reach Cisco’s indefiniteness arguments under IPXL which depend on inclusion of the words “the

                                  12   method.” See Responsive Br. at 6; see also Finjan, Inc. v. Blue Coat Sys., Inc., 2015 WL
Northern District of California
 United States District Court




                                  13   3630000, at *12 (N.D. Cal. June 2, 2015) (“Blue Coat II”) (finding claim 14 of the ’633 patent not

                                  14   indefinite as construed to not include the words “the method”). In addition, no ruling is made as

                                  15   to whether dependent claims 15 to 20 are indefinite for lack of an antecedent basis due to the

                                  16   Court’s construction. This issue is not presently before the Court and not properly briefed.

                                  17          B.    Disputed term in the ’844 patent
                                  18                1. “Downloadable security profile that identifies suspicious code in [the/a]
                                                       [received] Downloadable” (claims 1, 15 and 43)
                                  19
                                              Finjan’s Proposal                  Cisco’s Proposal                Court’s Construction
                                  20    “a profile that identifies code   “a profile that includes a list   “a profile that identifies code
                                        in the received Downloadable      of code within [the/a]            in the received Downloadable
                                  21    that performs hostile or          [received] Downloadable that      that performs hostile or
                                        potentially hostile operations”   performs hostile or potentially   potentially hostile operations”
                                  22                                      hostile operations”

                                  23          The above term is used in claims 1, 15, 22, 23 and 41 to 44 of the ’844 patent. Claim 1 is

                                  24   representative and recites:

                                  25          1. A method comprising:

                                  26                  receiving by an inspector a Downloadable;

                                  27                  generating by the inspector a first Downloadable security profile that identifies
                                                      suspicious code in the received Downloadable; and
                                  28
                                                                                         8
                                                      linking by the inspector the first Downloadable security profile to the
                                   1                  Downloadable before a web server makes the Downloadable available to web
                                                      clients.
                                   2
                                       ’844 patent at 11:13–20 (emphasis added).
                                   3
                                              As an initial matter, the Court notes that according to Finjan’s Reply Brief, Finjan’s
                                   4
                                       proposed construction of this term in its Opening Brief contained an error. See Reply Br. at 4,
                                   5
                                       ECF 155. Finjan represents it has corrected the error in its proposed construction in its Reply
                                   6
                                       Brief. Id. Thus, the Court analyzes Finjan’s proposed construction as set forth in its Reply Brief.
                                   7
                                              Finjan’s proposed construction is identical to the undersigned’s construction of precisely
                                   8
                                       the same term in the same ’844 patent in Blue Coat. 2014 WL 5361976, at *8–9. Cisco’s
                                   9
                                       arguments are largely moot considering Finjan’s corrected proposed construction in its Reply brief
                                  10
                                       and Cisco’s remaining points are insufficient to overcome the deference afforded the Court’s prior
                                  11
                                       construction in Blue Coat. In sum, the Court adopts Finjan’s construction, which is identical to
                                  12
Northern District of California




                                       the Court’s construction of this term in Blue Coat, 2014 WL 5361976, at *8–9.
 United States District Court




                                  13
                                              C.    Disputed term in the ’780 patent
                                  14
                                                    1. “software component[s]”
                                  15
                                              Finjan’s Proposal                 Cisco’s Proposal              Court’s Construction
                                  16    Plain and ordinary meaning       “code module required to be      Plain and ordinary meaning;
                                                                         included within a                no construction necessary
                                  17                                     Downloadable for execution
                                                                         as part of the Downloadable”
                                  18
                                              The term “software component[s]” appears in a number of claims in the ’780 patent.
                                  19
                                       Claim 1 is representative and recites:
                                  20
                                              1. A computer-based method for generating a Downloadable ID to identify a
                                  21          Downloadable, comprising:
                                  22                  obtaining a Downloadable that includes one or more references to software
                                                      components required to be executed by the Downloadable;
                                  23
                                                      fetching at least one software component identified by the one or more references;
                                  24                  and
                                  25                  performing a hashing function on the Downloadable and the fetched software
                                                      components to generate a Downloadable ID.
                                  26
                                       ’780 patent at 10:23–32 (emphasis added).
                                  27
                                              Finjan argues that “no construction is necessary for ‘software components’ because the
                                  28
                                                                                        9
                                   1   term is readily understood to those skilled in the art.” Opening Br. at 7. Finjan further argues that

                                   2   Cisco’s proposal “would rewrite the claim language and import additional limitations” and

                                   3   construe “two plain and common words . . . to be 16 words, which do not serve to clarify the

                                   4   claims and would only confuse a jury.” Id. at 8–9. Cisco contends that the specification and

                                   5   prosecution history confirm “a Downloadable must include the ‘software component’ prior to

                                   6   analysis and execution of the Downloadable.” Responsive Br. at 9–10.

                                   7          The Court does not find that departure from the plain and ordinary meaning of “software

                                   8   components” is warranted here. “[C]laim terms must be given their plain and ordinary meaning to

                                   9   one of skill in the art.” Thorner v. Sony Computer Ent. Am. LLC, 669 F.3d 1362, 1367 (Fed. Cir.

                                  10   2012). A “patentee is free to choose a broad term and expect to obtain the full scope of its plain

                                  11   and ordinary meaning unless the patentee explicitly redefines the term or disavows its full scope.”

                                  12   Id. Here, the ’780 patent and claims repeatedly refer to “one or more references to software
Northern District of California
 United States District Court




                                  13   components required [to be executed] by the Downloadable.” See, e.g., ’780 patent at Abstract;

                                  14   10:26-27; 10:52-53 (emphasis added). In other words, the method of claim 1 recited above

                                  15   includes the step of obtaining a Downloadable based on references to software components that

                                  16   the Downloadable requires to be executed. I.e., the claim language plainly mandates that the

                                  17   obtained Downloadable include at least one reference to software components required to be

                                  18   executed by the Downloadable.

                                  19          Thus, Cisco’s proposed construction that the term “software components” itself requires

                                  20   that the “referenced file [] needs to be included in the Downloadable” does not have support. See

                                  21   Responsive Br. at 9 (emphasis added). Instead, the plain language of the claim simply mandates

                                  22   reference to “software components required to be executed by the Downloadable.” See ’780

                                  23   patent at 10:26-27 (emphasis added). Put differently, the requirement included in Cisco’s

                                  24   proposed construction does not flow from the claim language itself or the term “software

                                  25   components.” This is apparent when inserting Cisco’s proposed construction into the claim

                                  26   language, which would yield in part:

                                  27          obtaining a Downloadable that includes one or more references to [code module required
                                              to be included within a Downloadable for execution as part of the Downloadable]
                                  28
                                                                                        10
                                              required to be executed by the Downloadable
                                   1
                                       ’780 patent at 10:25-27 (inserting Cisco’s proposed construction).
                                   2
                                              Such claim language tends to confuse and borders on nonsensical. The Court is simply not
                                   3
                                       persuaded that “software components” stands for Cisco’s proposed construction over the
                                   4
                                       surrounding claim language and presumption of plain and ordinary meaning, see Thorner, 669
                                   5
                                       F.3d at 1367.
                                   6
                                              Accordingly, the Court adopts the plain and ordinary meaning of the disputed term.
                                   7

                                   8   IV.    ORDER
                                   9          As set forth above, the Court construes the disputed terms as follows:
                                  10    Claim Term                                         Court’s Construction
                                        “mobile protection code”                           “code that, at runtime, monitors or intercepts
                                  11                                                       actually or potentially malicious code
                                        (’633 patent, claims 1, 8, 14 and 19)              operations without modifying the executable
                                  12                                                       code”
Northern District of California
 United States District Court




                                        “A computer program product, comprising a          The typographical error in the preamble is
                                  13    computer usable medium having a computer           corrected to read:
                                  14    readable program code therein, the computer
                                        readable program code adapted to be executed       “A computer program product, comprising a
                                        for computer security, the method                  computer usable medium having a computer
                                  15
                                        comprising:”                                       readable program code therein, the computer
                                  16                                                       readable program code adapted to be executed
                                        (’633 patent, claim 14)                            for computer security, comprising:”
                                  17    “Downloadable security profile that identifies     “a profile that identifies code in the received
                                  18    suspicious code in [the/a] [received]              Downloadable that performs hostile or
                                        Downloadable”                                      potentially hostile operations”
                                  19
                                        (’844 patent, claims 1, 15 and 43)
                                  20    “software component[s]”                            Plain and ordinary meaning; no construction
                                                                                           necessary
                                  21
                                        (’780 patent)
                                  22

                                  23          IT IS SO ORDERED.
                                  24   Dated: February 5, 2019
                                  25                                                     ______________________________________
                                  26                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  27

                                  28
                                                                                         11
